Title: From Thomas Jefferson to Arthur Middleton, 28 December 1822
From: Jefferson, Thomas
To: Middleton, Arthur

Monto
Dec. 28. 22I thank you, Dear Sir, for the work of M. de Pradt which you have been so kind as to send me. I have made progress in  it, and find his views to be really enlarged;  he is eloquent too but his style a little too hyperbolical, too figurative for the sober conceptions of politics. still  he is consolatory under the obstacles opposed to the amelioration of the condition of man.I heard of your misfortune with real grief. exercised myself in the school of affliction by every form of domestic loss which can rend the heart of man, I have learnt to estimate & sympathise with the distresses of others under such trials. but I have learnt also that time & silence are the only medecines which  bring relief, that expressions of condolance do but renew our griefs and re-open wounds which had better be left undisturbed to the process of nature. on that subject therefore I cease. should health or any other motive  lead your footsteps again into our quarter, our family as well as myself,  will always be gratified by  recieving you at Monticello and with this assurance I tender you that  of my great esteem and respectTh:J.